Citation Nr: 0114349	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-13 023	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1948 to 
January 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 RO decision, which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

After developing additional evidence in this case by 
requesting an expert medical opinion as to the cause of the 
veteran's death, the Board, in accordance with Thurber v. 
Brown, 5 Vet.App. 119 (1993), informed the appellant in a 
February 2001 letter of the additional evidence developed, 
and provided the appellant an opportunity to respond.  The 
appellant's representative subsequently submitted no further 
argument, or comment.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1995, as the result of 
brain metastases, due to (or as a consequence of) small cell 
lung cancer.  The appellant is his surviving spouse.

2.  At the time of the veteran's death, service connection 
was in effect for (1) residuals of poliomyelitis, with loss 
of use of both lower extremities, and with pain and weakness 
of trunk, (2) loss of use of the right buttock, as a residual 
of poliomyelitis, and (3) loss of use of left buttock, as a 
residual of poliomyelitis.  The combined disability rating in 
effect at the time of the veteran's death was 100 percent.

3.  The veteran's brain metastases due to (or as a 
consequence of) small cell lung cancer, was first 
demonstrated many years after service, and is not causally 
related to any incident of service or to any service-
connected disability.


CONCLUSIONS OF LAW

1.  Brain metastases due to (or as a consequence of) small 
cell lung cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).

2.  A service connected disability did not cause the 
veteran's death or contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death. Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991). To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 1991). For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for (1) residuals of poliomyelitis, with loss of use 
of both lower extremities, and with pain and weakness of 
trunk, (2) loss of use of the right buttock, as a residual of 
poliomyelitis, and (3) loss of use of left buttock, as a 
residual of poliomyelitis.  The combined disability rating in 
effect at the time of the veteran's death was 100 percent.

The veteran died in January 1995.  His death certificate 
reveals that the immediate cause of death was brain 
metastases, due to (or as a consequence of) small cell lung 
cancer.  The combined approximate interval between onset of 
brain metastases, due to (or as a consequence of) small cell 
lung cancer was certified as seven months.  No other 
conditions contributing to the veteran's death were listed.  
No autopsy was performed.  

Service medical records show that the veteran was 
hospitalized in July 1950 for an attack of acute anterior 
poliomyelitis, which resulted in atrophy of the right leg and 
right foot drop.  The records are silent however, regarding 
any findings of small cell lung cancer or subsequent brain 
metastases. 

In March 1990, the veteran underwent a VA examination.  At 
that time, he stated that during service, he contracted an 
acute case of poliomyelitis and was paralyzed from the waist 
down.  The veteran revealed that subsequently, he had gotten 
some feeling back in his left lower extremity.  He indicated 
that he wore a brace on his right lower extremity for about 
six months, and subsequently discarded it and was able to 
ambulate without aid until approximately 1988.  According to 
the veteran, at that time, he started to experience low back 
pain.  The veteran stated that he sought medical treatment 
and was prescribed a low back brace, which resulted in 
significant improvement.  However, the veteran indicated that 
subsequently, he started to experience pain and weakness in 
both lower extremities and was later fitted with a right 
double upright ankle foot orthosis, as well as bilateral 
Lofstran crutches.  According to the veteran, he also had to 
order a wheelchair.

Upon physical examination, the veteran's strength was 1/5 in 
the right lower extremity, proximally, and 0/5 distally.  
Strength was 1/5 throughout in the left lower extremity, and 
strength was diminished significantly through the trunk and 
lumbar regions, making sitting balance extremely difficult.  
There was significant atrophy noted in the right lower 
extremity.  The diagnoses included the following: (1) post-
polio syndrome as described above, and (2) pain and weakness 
involving both trunk and lower extremities.

A private medical statement from R.H.C., M.D., dated in 
February 1995, shows that at that time, Dr. C. stated that he 
had treated the veteran for small cell lung cancer from July 
28, 1994 until his death on January [redacted], 1995.  Dr. C. 
indicated that the veteran's death was due to brain 
metastases from the small cell lung cancer.  According to Dr. 
C., the veteran had also suffered from post-polio syndrome, 
which had developed in 1989.  Dr. C. revealed that the 
veteran's initial episode of polio occurred in 1950, at which 
time he was serving in the United States Navy.  

In Dr. C.'s February 1995 statement, Dr. C. noted that the 
veteran's lung cancer had not responded to two different 
courses of chemotherapy.  Dr. C. reported that following the 
second course of chemotherapy, the veteran developed brain 
metastases, which ultimately led to his death.  However, it 
was Dr. C.'s opinion that the veteran's post-polio syndrome 
also contributed significantly to the deterioration in his 
clinical condition during the last few months of his life.  
According to Dr. C., although the cancer was the ultimate 
cause of the veteran's death, it was his opinion that the 
veteran's post-polio syndrome contributed to his final 
illness, and certainly it caused a great deal of stress for 
his wife.

As previously discussed, the Board decided to undertake 
additional inquiry concerning the medical question of whether 
the veteran's service-connected residuals of poliomyelitis 
contributed to the cause of the veteran's death.  In a 
February 2001, memorandum from Dr. M.T., M.D., he concluded 
that although the veteran's poliomyelitis did result in 
residual disabilities, stress, and suffering, the veteran's 
post-polio syndrome was not a factor contributing to the 
cause of the veteran's death.  More specifically, Dr. M.T. 
indicated that he found no evidence that the veteran's post-
polio syndrome hastened, caused, or substantially contributed 
to the veteran's death from cancer.  Instead, Dr. M.T. 
concluded that it would be expected that any patient over 
sixty who developed cancer, went through chemotherapy, and 
had brain metastases, would become weak and debilitated.  
Likewise, he noted that there were no detailed medical 
records from that time showing that the veteran's post-polio 
syndrome itself had become worse over this time period.

After reviewing the record, the Board finds that there is no 
medical or other probative evidence, which indicates a causal 
connection between the veteran's service-connected residuals 
of poliomyelitis and his immediate or underlying cause of 
death.  The Board further notes that the veteran's service 
medical records, as well as records of post-service 
treatment, fail to show that the veteran suffered from small 
cell cancer and subsequent brain metastases in service or 
within one year thereafter.  Instead, it appears the disease 
manifested approximately 40 years after service.  

Furthermore, the preponderance of the evidence in this case 
is against a finding that the veteran's residuals of 
poliomyelitis caused or hastened the veteran's death in 1995.  
The Board considered Dr. C.'s letter indicating that in his 
opinion, the veteran's post-polio syndrome contributed 
significantly to the deterioration of the veteran's clinical 
condition during the last few months of his life.  However, 
the Board places greater weight on Dr. M.T.'s conclusion that 
the veteran's post-polio syndrome was not a factor 
contributing to the cause of the veteran's death, as any 
patient over sixty who developed cancer, went through 
chemotherapy, and had brain metastases, would become weak and 
debilitated.  The Board further notes that Dr. C. failed to 
give any weight or consideration to what role the preceding 
chemotherapy treatments, which the veteran did not respond 
to, may have had in the veteran's final illness and ultimate 
death in 1995.  The Board therefore finds that the veteran's 
service-connected residuals of poliomyelitis did not cause 
the veteran's death, nor contribute substantially or 
materially to his cause of death.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Brown, 1 Vet.App. 49 (1990).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the appellant and her representative were given 
notice of the information, medical evidence, and the legal 
criteria in the rating decision and statement of the case.  
Moreover, the RO has made reasonable efforts to develop the 
record, in that the service medical records and other 
pertinent VA and private medical records were obtained and 
associated with the claims folder.  Lastly, the Board 
developed additional evidence in this case by requesting an 
expert medical opinion as to the cause of the veteran's 
death, and the appellant and her representative were given an 
opportunity to submit additional argument and evidence, which 
they did not.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).



ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

